Citation Nr: 0503393	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  99-11 810	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left hand and wrist.

2.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right first 
carpal/metacarpal joint and wrist.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the left knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 RO rating decision which 
granted service connection for degenerative joint disease of 
the left hand metacarpal phalangeal joints 3-5, left wrist 
radial carpal, right hand first carpal metacarpal joint, 
assigning a 10 percent rating; granted service connection for 
residuals of an injury to the left knee, assigning a 10 
percent rating; and granted service connection for residuals 
of an injury to the right knee, assigning a 10 percent 
rating.  The veteran appealed for higher ratings.

In May 1999, the RO assigned a 10 percent rating for 
degenerative joint disease, left hand, metacarpal phalangeal 
joints 3 through 5 and left wrist radial carpal and assigned 
a separate noncompensable rating for degenerative joint 
disease of the right first carpal metacarpal joint and wrist.

As noted in the November 2000 Board decision, the veteran, in 
an October 1999 statement, withdrew his claims for higher 
ratings for degenerative joint disease of the right knee and 
the left knee, and the claim for service connection for 
breathing problems resulting from an undiagnosed illness and 
rheumatoid arthritis.  At his October 1999 Board hearing the 
veteran confirmed that he intended to withdraw these issues.

The veteran offered testimony concerning the issues on appeal 
before the Board in October 1999 and in June 2004.  Two 
different Veterans Law Judges conducted the hearings.  As 
demonstrated by the signatures at the bottom of this 
decision, each Veterans Law Judge has participated in making 
the final determination.  38 C.F.R. § 20.707.

The claim for an initial rating in excess of 10 percent for 
residuals of an injury to the left knee and the claim for an 
initial rating in excess of 10 percent for residuals of an 
injury to the right knee are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the left hand and wrist is manifested by 
complaints of pain, no limitation of motion, and no weakened 
movement, excessive fatigue or loss of coordination.

2.  The veteran's service-connected degenerative joint 
disease of the right first carpal metacarpal joint and wrist 
is manifested by pain, no limitation of motion, and no 
weakened movement, excessive fatigue or loss of coordination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left hand and wrist have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71, Diagnostic Codes 5219, 5222, 5223, 5227, (Prior to 
and effective from August 26, 2002); 38 C.F.R. § 4.71, 
Diagnostic Code 5230 (Effective from August 26, 2002); 
38 C.F.R. §§ 4.1, 4.31, 4.71, Diagnostic Codes 5003, 5214, 
5215 (2004).  

2.  The criteria for a 10 percent rating for degenerative 
joint disease of the right first carpal/metacarpal joint and 
wrist have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71, Diagnostic Code 5228 (Effective from August 
2002); 38 C.F.R. §§ 4.1, 4.31, 4.71, Diagnostic Codes 5003, 
5215 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed September 1997 rating decision, May 1999 
statement of the case (SOC), and a supplemental statement of 
the case dated in April 2003 that discussed the pertinent 
evidence, and the laws and regulations related to claims for 
higher ratings.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.  

In addition, in February 2001 and February 2002 letters, the 
RO notified the veteran of the evidence needed to 
substantiate his claims, and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
invited to submit additional information to the RO.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letters dated in February 2001 
and 2002 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in August 1996.  Thereafter, in a rating decision dated in 
September 1997, the RO granted service connection for 
degenerative joint disease of the left hand metacarpal 
phalangeal joints 3-5, left wrist radial carpal, right hand 
first carpal metacarpal joint, assigning a 10 percent rating.  
In May 1999, the RO assigned a 10 percent rating for 
degenerative joint disease left hand metacarpal phalangeal 
joints 3 through 5 and left wrist radial carpal and assigned 
a separate noncompensable rating for degenerative joint 
disease of the right first carpal/metacarpal joint and wrist.  
The VCAA was not in effect until November 2000.  In February 
2001 and February 2002, the RO provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate his claims on appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit additional evidence pertinent 
to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in 2001 and 2002 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in April 2003.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Additionally, 
the duty to assist the claimant has also been fulfilled.  In 
this regard, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, VA has associated 
with the claims folder the veteran's service medical records, 
outpatient treatment reports, and VA examination reports.  
The veteran has not identified any additional evidence 
pertinent to his claims, not already of record and there are 
no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The United States Court of Appeals for 
Veterans Claims (Court) has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Background

In September 1996, the veteran filed a claim of service 
connection for a left hand disability.  A review of his 
service medical records show that December 1995 x-ray studies 
of the left hand revealed an impression of degenerative 
changes.  A January 1996 retirement examination report noted 
that the veteran had left second metacarpophalangeal joint 
(MCP) arthritis.

A January 1997 VA examination report reveals that the veteran 
had some mild arthritis changes in the left hand.  Otherwise, 
there were no gross deformities.  Degenerative joint disease 
of the left hand and wrist was diagnosed.  January 1997 x-ray 
studies of the hands revealed evidence of degenerative change 
at the metacarpal phalangeal joints particularly digits 4 and 
5 and lesser extent digit 3 of the left hand.  There were 
also radial carpal degenerative changes involving the left 
wrist.  Minor degenerative changes were present at the first 
carpal metacarpal joint space on the right.  The radiologist 
diagnosed degenerative changes involving predominately the 
left hand and wrist and minimal change on the right.

In January 1997, the veteran was referred to occupational 
therapy with a history of degenerative joint disease of the 
right index finger and left thumb.  The veteran did not keep 
this appointment.

The veteran underwent VA examination in December 1998.  He 
complained that he had pain while driving long distances or 
working too much with his hands.  He stated that sometimes 
his hands were so stiff that he could not control the muscles 
of the fingers.  Some ulnar deviation was noted of the 
fingers.  He denied any paresthesias and he had normal 
strength.  He also complained of pain on the radial carpal 
joints of the left wrist.  He reported the pain occurred 
during cold weather or during periods of inactivity, not 
during the time he lifted weights.  There was no additional 
limitation of range of motion or functional impairment due to 
flare-ups.  Physical examination revealed ulnar deviation of 
the second, third and fifth metacarpalphalangeal joints; 
however, the range of motion was normal.  He had 90 degrees 
of metacarpalphalangeal joints, as well as proximal and 
distal phalangeal joints.  All the fingertips had good 
opposition to the tip of the thump.  All the fingertips 
reached the middle crease of the hand.  There was no 
paresthesia or pain.  There was some stiffness.  He had 
normal strength of both handgrips.

Physical examination of the right hand revealed no pain or 
swelling.  He had a normal range of motion of all fingers 
except the distal interphalangeal joint on the index finger 
which was 45 degrees.  There was normal opposition of all the 
fingertips to the thumb.  The handgrip was normal and equal 
bilaterally.  He had normal hand function.  Examination of 
the left wrist revealed no tenderness, deformities or 
swelling.  Range of motion was normal.  Dorsiflexion was to 
70 degrees; palmar flexion was to 80 degrees; ulnar deviation 
was to 45 degrees; and radial deviation was to 20 degrees.  
There was no pain or stiffness during range of motion of the 
wrist.  The right wrist was normal, asymptomatic.  The 
diagnoses included degenerative joint disease of both hands, 
and degenerative joint disease of the right and left wrist, 
mild.

During an October 1999 Travel Board hearing, the veteran 
testified that he had pain and weakness in his left hand.  He 
stated that the pain interfered with his ability to type his 
own papers.  He also reported having pain and swelling in 
both wrists.

A January 2003 VA examination report reveals the veteran 
complained of pain and stiffness of the hands and wrists.  He 
stated that he experienced increased discomfort with 
repetitive movement involving the hands and wrists, 
particularly movement such as twisting motions, opening doors 
with the use of door knobs and using certain tools such as 
screwdrivers, wrenches, and hammers.  He also stated that he 
had increased discomfort and stiffness in the hand and wrist 
joints upon waking in the morning.  He also complained of 
increased pain with occasional swelling, usually following 
increased physical activity involving both hands.  

The examiner reported that the veteran was right-handed.  
Physical examination revealed there was no evidence of pain 
on motion of the hands or wrists.  There was no evidence of 
limitation of mobility or function of the hands or wrists.  
No additional limitation by pain, fatigue, weakness or lack 
of endurance following repetitive movement.  There was ulnar 
deviation of the left hand at the MCP joints involving the 
index, middle, ring and small fingers.  There was evidence of 
arthritis changes of the distal joints of the index fingers, 
bilaterally.  No ankylosis was present.  

Examination further revealed that the  hands and wrists were 
asymmetrical in appearance.  There was evidence of 
hypertrophy at the MCP joints of both index fingers, as well 
as ulnar deviation at the MCP joints of the index, middle, 
ring, and small finger of the left hand.  In addition, there 
was a nodular formation at the DIP joints bilaterally, 
consistent with Heberden's nodes.  Examination of the wrist 
revealed the wrist to be essentially symmetrical in 
appearance with no notable deformity.  Range of motion 
testing revealed no evidence of loss of mobility or function 
and no evidence of loss of coordination function or ability 
to grasp.  Grip strength was measured at 35 pounds of 
pressure in the left hand and 45 pounds of pressure in the 
right hand.  Range of motion studies revealed full wrist 
dorsiflexion; palmar flexion from 0 to 70 degrees; radial 
deviation from 0 to 20 degrees; and wrist ulnar deviation 
from 0 to 55 degrees.  Range of motion of the fingers, 
bilaterally, revealed MCP flexion from 0 to 90 degrees; 
Proximal interphalangeal (PIP) joints flexion from 0 to 120 
degrees; and DIP joint flexion from 0 to 80 degrees.  Range 
of motion of the thumbs, MCP joints flexion was 0 to 50 
degrees; DIP joints flexion was from 0 to 90 degrees; and 
palmar abduction was from 0 to 70 degrees, bilaterally.

It was reported that June 2002 x-ray studies of the hands 
revealed evidence of osteoarthritis changes.  Osteoarthritis 
changes, both hands were diagnosed.  The examiner explained 
that the disability involving the hands and wrists appear to 
be limited to the joints of the fingers, bilaterally, as 
demonstrated on x-ray and physical examination.  There was no 
history of neurovascular impairment or involvement.  No 
evidence of additional disability.  There was no history or 
evidence of any weakened movement, excessive fatigue, or loss 
of coordination.  There was no history or objective evidence 
of a disability which would prevent the veteran from 
performing average employment.  There was subjective history 
of pain, however, no objective evidence of pain on movement 
during the examination.  The examiner stated that given the 
veteran's x-ray findings, it was conceivable that he did 
suffer significant discomfort which was increased with 
activity which is described within his medical history.  
There was no evidence of muscle atrophy or muscle wasting; 
involuntary movement or fasciculation; or of changes of the 
skin, which were indicative of disuse due to disability.  
There was also no objective evidence of any other 
manifestation that would demonstrate disuse of functional 
impairment due to disability other than as outlined above and 
within the physical examination.  



II.  Laws and Regulations

38 C.F.R. § 4.71, Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.

During the pendency of this claim, the rating criteria for 
ankylosis and limitation of motion of digits of the hand was 
amended, effective from August 26, 2002.  See 67 Fed. Reg. 
144, 48784-48787 (2002).  Here either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.

Effective from August 2002, Diagnostic Code 5222, for 
favorable ankylosis of three digits of one hand, provided a 
20 percent evaluation is warranted for long, ring and little 
fingers of the minor hand.  For the minor hand, a 20 percent 
evaluation is warranted for index, long and ring, index, long 
and little, or index, ring and little.  For the minor hand, a 
30 percent evaluation is warranted for the thumb and any two 
fingers.  

Effective prior to August 2002, Diagnostic Code 5222, 
favorable ankylosis of three digits of one hand provided a 20 
percent rating for favorable ankylosis of the following minor 
digits: middle, ring, and little; index, ring and little; 
index, middle and little; and index, middle and ring.  A 30 
percent rating is assigned for the following group of minor 
digits: thumb, ring and little; thumb, middle and little; 
thumb, middle and ring; thumb, index and little; thumb, index 
and ring; and thumb, index and middle.  

Effective from August 2002, Diagnostic Code 5228 was added.  
This code provides the criteria for evaluating limitation of 
motion in the thumb.  Where there is a gap of less than one 
inch between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, a noncompensable rating is 
assigned.  Where that gap is one to two inches a 10 percent 
rating is assigned.  Where that gap is more than two inches a 
20 percent rating is assigned.  These ratings apply to both 
the major and minor extremity.

Limitation of motion of the major wrist is rated 10 percent 
when palmar flexion is limited in line with forearm, or when 
dorsiflexion is less than 15 degrees.  This is the maximum 
rating for limitation of wrist motion.  38 C.F.R. § 4.71a, 
Code 5215.

A 20 percent evaluation may be assigned for favorable 
ankylosis of the minor wrist in 20 degrees to 30 degrees 
dorsiflexion and a 30 percent evaluation is warranted for the 
dominant wrist. A 30 percent evaluation may be assigned under 
this diagnostic code for ankylosis of the minor wrist in any 
other position, except favorable (a 40 percent rating is 
warranted for the dominant wrist); a 40 percent evaluation 
requires unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.  38 C.F.R. 
§ 4.71, Diagnostic Code 5214,

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries.  
Generally, the degree of disability specified is adequate to 
compensate for a considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. 4.1.

III.  Analysis

A.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left hand and wrist.

The veteran is right handed.  His condition is currently 
rated under Diagnostic Codes 5003 (degenerative arthritis) -
5222 (favorable ankylosis 3 digits of one hand).  The 
veteran's service connected condition involves digits 3, 4, 
and 5.  The Board notes that all of these fingers have full 
range of motion.  All fingertips had good opposition to the 
tip of the thumb and all fingertips reached the middle crease 
of the hand.  Thus, a compensable rating based on any 
limitation of motion or ankylosis is not warranted.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5219 (unfavorable 
ankylosis-2 digits of one hand), 5222 (favorable ankylosis-3 
digits of one hand), 5223 (favorable ankylosis 2 digits of 
one hand), 5227 (finger ankylosis), (Prior to and effective 
from August 26, 2002); 38 C.F.R. § 4.71, Diagnostic Code 5230 
(limitation of motion of the ring or litter finger) 
(Effective from August 26, 2002).  Moreover, there is no 
evidence of any limitation of motion of the wrist.  VA 
examinations in December 1998 and January 2003 revealed no 
limitation of motion of the wrist.  Consequently, a 
compensable rating is not warranted under 38 C.F.R. § 4.71, 
Diagnostic Codes 5214 (ankylosis of the wrist) or 
5215(limitation of motion of the wrist).

Furthermore, there is no objective evidence that pain on use 
of the wrist and joints of the fingers results in limitation 
of motion to a degree which would support a higher rating.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although the veteran complains of pain in the left 
hand/wrist with activity, there is no objective medical 
evidence showing that pain causes limitation of motion which 
would warrant compensable ratings for the fingers of the left 
hand or the wrist.  VA examiners in December 1998 and January 
2003 stated that the veteran had no additional limitation due 
to pain, fatigue, weakness or lack of endurance following 
repetitive movement.  The examiners also noted that the 
veteran did not have any objective pain on movement on 
examination.

X-ray studies demonstrate that the veteran has arthritis in 
both his hand and his wrist.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
degenerative arthritis involving 2 or more major joints or 2 
or more minor joint groups.  See 38 C.F.R. §§ 4.45(f), 4.71, 
Diagnostic Code 5003.  Thus, the 10 percent rating currently 
assigned is appropriate.  The next higher 20 percent rating 
is not warranted under Diagnostic Code 5003, as there is no 
evidence that the veteran has any incapacitating 
exacerbations related to the left hand and wrist.  Although 
the evidence shows that the veteran's condition causes pain, 
there is no evidence that such pain ever rises to the level 
of incapacitating exacerbations.  In this regard, the 
evidence shows that the veteran has full function of his left 
hand and wrist.  Moreover, the veteran has never asserted 
that he had incapacitating exacerbations related to the left 
hand and wrist and the medical evidence does not show that he 
has ever had any incapacitating exacerbations.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
have been no identifiable periods of time, since the 
effective date of service connection, when the service-
connected degenerative joint disease of the left hand and 
wrist disability was less or more than 10 percent disabling.  
Thus "staged ratings" are inapplicable here.

In sum, the evidence shows no limitation of motion of the 
wrist or of fingers 3, 4, or 5.  The evidence of records 
shows arthritis in the hands and wrist.  Under 38 C.F.R. 
§ 4.71, Diagnostic Code 5003 (degenerative arthritis), a 10 
percent rating is assignable.  None of the applicable rating 
criteria supports the award of a rating in excess of 10 
percent for the service-connected degenerative joint disease 
of the left hand and wrist.  Thus, under the circumstances in 
the instant case, the Board must find that the preponderance 
of the evidence is against the claim for a higher rating; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

B.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right first 
carpal/metacarpal joint and wrist

The veteran's service-connected degenerative joint disease of 
the right first carpal/metacarpal joint and wrist is 
currently rated under Diagnostic Codes 5003 (degenerative 
arthritis)-5215 (limitation of motion of the wrist).  The 
record reveals that the veteran does not have any limitation 
of motion of the right first carpal metacarpal joint or of 
the right wrist.  VA examination reports have consistently 
related that the veteran has a full range of motion of the 
wrists and fingers.  Thus, noncompensable ratings would be 
assigned under 38 C.F.R. § 4.71, Diagnostic Code 5214 
(limitation of motion of the wrist) and 38 C.F.R. § 4.71, 
Diagnostic Code 5228 (limitation of motion of the thumb).  
Additionally, there is no objective evidence that pain on use 
of the joint results in limitation of motion to a degree 
which would support compensable ratings based on limitation 
of motion of the wrist or thumb.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
veteran complains of experiencing increased discomfort with 
repetitive movement and increased activity, the objective 
medical evidence shows that that he has no additional 
limitation of motion due to pain, fatigue, weakness or lack 
of endurance following repetitive movement.  Additionally, VA 
examiners have stated that there was no objective evidence of 
painful motion.  (See VA examination in 1998 and 2003).

The record demonstrated through x-ray studies that the 
veteran has arthritis in the right first carpal/metacarpal 
joint and his wrist.  Regulations provide that in the absence 
of limitation of motion, a 10 percent rating is assignable 
for X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5003 (degenerative arthritis).  Given the 
foregoing, the veteran's service-connected disability 
warrants a 10 percent rating under Diagnostic Code 5003.  The 
next higher 20 percent of rating is not warranted under 
Diagnostic Code 5003, as there is no evidence that the 
veteran has any incapacitating exacerbations related to the 
right first carpal metacarpal joint and wrist.  The veteran 
has reported having pain of the right hand/wrist on VA 
examinations in December 1998 and January 2003.  He has not, 
however, reported having any incapacitating exacerbations 
related to the right hand/wrist.  Moreover, the physical 
findings on the December 1998 and January 2003 VA 
examinations do not indicate that he has incapacitating 
exacerbations.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
have been no identifiable periods of time, since the 
effective date of service connection, when the service-
connected degenerative joint disease of the right first 
carpal/metacarpal joint and wrist warranted a rating in 
excess of 10 percent.  Thus "staged ratings" are inapplicable 
here.

Under the circumstances in the instant case, the Board must 
find that a 10 percent rating is warranted for the service-
connected degenerative joint disease of the right first 
carpal/metacarpal joint and wrist.  The preponderance of the 
evidence, however, is against the claim for rating in excess 
of 10 percent; the benefit-of-the doubt doctrine is 
inapplicable as it pertains to a rating in excess of 10 
percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease of the left hand and wrist is denied.

A 10 percent rating for degenerative joint disease of the 
right first carpal/metacarpal joint and wrist is granted, 
subject to the regulations governing the payment of monetary 
benefits.




REMAND

The veteran claims that ratings in excess of 10 percent are 
warranted for both the residuals of an injury to the left 
knee and for residuals of an injury to the right knee.  
During a June 2004 Travel Board hearing, the veteran reported 
that he was currently receiving treatment for his knees from 
VAMC Temple.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Contact the veteran and request that 
he provide the specific dates he was 
treated at the Temple VAMC for his right 
and left knee.  

2.  Obtain copies of Temple VAMC 
treatment records for the right and left 
knee which has been identified by the 
veteran and that are not already of 
record.  Records from 2004 to the present 
should specifically be obtained.  

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



			
            VITO A. CLEMENTI                                  
WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


